Case 1:18-cv-00179-MAC-ZJH Document 24 Filed 08/06/20 Page 1 of 3 PageID #: 96




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


RUBEN YBANEZ,                                     §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:18-CV-179
                                                  §
VICTOR D. BOSTON, et al.,                         §
                                                  §
                Defendants.                       §

         MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Ruben Ybanez, proceeding pro se, filed the above-styled civil rights lawsuit. The

court previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and orders of this

court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge regarding this case. The magistrate judge recommends dismissing this case for

failure to state a claim upon which relief may be granted.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. Plaintiff filed objections to the magistrate judge’s Report and

Recommendation. The court must therefore conduct a de novo review of the objections in relation

to the pleadings and the applicable law.

         Plaintiff complains about four disciplinary convictions. He asserts defendant Victor D.

Boston denied him due process of law while acting as the hearing officer. In addition, he alleges

defendants M. Blalock, Staci Crowley and Stacey L. LeBlanc failed to properly investigate and

rule on grievances he filed regarding the convictions.

         The magistrate judge concluded plaintiff had failed to state a claim against defendant

Boston because, based on the punishment imposed as a result of the conviction, plaintiff was not

entitled to due process of law. With respect to the claim against the remaining defendants, the
Case 1:18-cv-00179-MAC-ZJH Document 24 Filed 08/06/20 Page 2 of 3 PageID #: 97



magistrate judge concluded plaintiff did not have a constitutional right to have his grievances

properly investigated or resolved.

         In his objections, plaintiff states he was entitled to due process of law in connection with

his disciplinary proceedings. The court disagrees. Whether or not an inmate is entitled to due

process of law in connection with a disciplinary proceeding depends on whether the sanction

imposed will affect the amount of time an inmate remains incarcerated. Madison v. Parker, 104

F.3d 765, 767 (5th Cir. 1997). Plaintiff did not lose previously earned good conduct time credits

as a result of his disciplinary convictions. As a result, the sanctions imposed will not affect the

amount of time he remains incarcerated. Plaintiff was therefore not entitled to due process of law
in connection with the disciplinary proceedings. Starks v. Pettiford, 78 F. App’x 426 (5th Cir.

2003).

         In addition to asserting he was denied procedural due process, plaintiff contends he was

also denied substantive due process in connection with the disciplinary proceedings. However,

in order to state a substantive due process claim, a plaintiff must allege the deprivation of a

constitutionally protected right. Mikesha v. City of Galveston, 451 F.3d 376, 379 (5th Cir. 2006).

Based on the authorities cited in the Report and Recommendation, the punishments imposed as a

result of the disciplinary proceedings did not implicate a protected liberty interest and therefore

did not deprive plaintiff of a constitutionally protected right. As a result, the disciplinary

proceedings did not deprive plaintiff of substantive due process. Ruiz v. LeBlanc, 2014 WL

880620, *5 (E.D. La. Mar. 5, 2014).

         Plaintiff continues to maintain that his grievances were not properly investigated or

resolved. However, this allegation fails to state a claim upon which relief may be granted. An

inmate does not have a right to have grievances properly investigated or resolved to his

satisfaction. Schwarzer v. Wainwright, 810 F. App’s 358, 360 (5th Cir. 2020) (citing Geiger v.

Jowers, 404 F.3d 371, 374 (5th Cir. 2005)).




                                                  2
Case 1:18-cv-00179-MAC-ZJH Document 24 Filed 08/06/20 Page 3 of 3 PageID #: 98



       Finally, plaintiff asserts he is also alleging he was denied equal protection of the laws in

connection with the events described in his lawsuit. To maintain an equal protection claim, a

plaintiff must demonstrate he has been “intentionally discriminated against . . . because of

membership in a protected class . . . .” Nance v. New Orleans & Baton Rouge Steamship Pilot’s

Association, 174 F. App’x 849, 854 (5th Cir. 2006). Plaintiff’s allegations do not demonstrate

that the actions of the defendants were related to his membership in a protected class.

                                             ORDER

       Accordingly, the objections filed by plaintiff in this matter are OVERRULED. The

findings of fact and conclusions of law set forth in the report of the magistrate judge are correct,
and the report of the magistrate judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.


        SIGNED at Beaumont, Texas, this 6th day of August, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 3
